Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claims 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Publication No. 10-291698 (hereinafter “JP’698”).

    PNG
    media_image1.png
    550
    826
    media_image1.png
    Greyscale

Regarding claim 1, Figs. 1-12 show an image recording apparatus comprising: 
a casing (2) including an opening (12) and an internal space, the internal space being open to outside via the opening (12); 
a tray (including 11a and 11b) which is to be installed to the casing (2) by being inserted in a first orientation into the internal space via the opening (12), which is to be withdrawn from the casing (2) in a second orientation that is opposite to the first orientation, and which is configured to support a sheet (D2); 
a sheet conveying passage (Fig. 2) located in the casing (2); 
a platen (21) located in the conveying passage (Fig. 2) and including a support surface (upper surface) for supporting the sheet (D2); 
a recording part (including 10) located above the platen (21) and configured to record an image on the sheet (D2) supported by the platen (21); and 
an interlock (“Interlock” in annotated Fig. 5 above) which moves the platen (21) while being interlocked with movement of the tray (including 11a and 11b) in the first orientation or movement in the second orientation, 
wherein the platen (21) is movable to a printing position (position in Fig. 2) which is a position provided during the recording of the image on the sheet (D2) by the recording part (including 10) and a release position (position in Fig. 4) at which the support surface (upper surface) is located under the printing position (Fig. 2), and 
wherein the interlock (“Interlock” in annotated Fig. 5 above) is configured to move the platen (21) from the printing position (position in Fig. 2) to the release position (position in Fig. 4) in response to the withdrawal of the tray (including 11a and 11b) from the casing (2) or the insertion of the tray (including 11a and 11b) into the casing (2).  
Regarding claim 2, Figs. 1-12 show that the interlock (“Interlock” in annotated Fig. 5 above) moves the platen (21) while being interlocked with the movement of the tray (including 11a and 11b) in the second orientation, and the interlock (“Interlock” in annotated Fig. 5 above) moves the platen (21) from the printing position (position in Fig. 2) to the release position (position in Fig. 4) while being interlocked with the withdrawal of the tray (including 11a and 11b) from the casing (2).  
Regarding claim 3, as best understood, Figs. 1-12 show that the conveying passage (Fig. 2) includes a first path which U-turns (passage is along roll 20, so it U-turns around roll 20) from the first orientation to the second orientation while extending upwardly from the tray (including 11a and 11b) installed to the casing (2) and a second path (straight path in Fig. 5) which is continued to the first path (path around roll 20) and which extends in the second orientation to arrive at the internal space, 67wherein the image recording apparatus further comprises a roller pair (including 22 and 23) located in the second path (straight path in Fig. 5) and configured to nip the sheet to convey the sheet in the second orientation, wherein the support surface (upper surface) of the platen (21) is located in the first orientation (Fig. 6) as compared with the roller pair (including 22 and 23) in the second path (straight path in Fig. 5), and wherein the release position (Fig. 4) is a position at which an end portion in the second orientation of the support surface (upper surface) is positioned under the printing position (position in Fig. 2) and a space between the platen (21) and the recording part (including 10) is communicated with the internal space via a gap between the end portion and the roller pair (including 22 and 23).  
Regarding claim 4, Figs. 1-12 show that the interlock (“Interlock” in annotated Fig. 5 above) includes a slide member (“Interlock”) which is located in the casing (2) and which is slidable to a first position and a second position that is located in the second orientation as compared with the first position, 
wherein the slide member (“Interlock”) slides from the first position to the second position while being interlocked with the withdrawal of the tray (including 11a and 11b) from the casing (2), and 
wherein the platen (21) is moved from the printing position (position in Fig. 2) to the release position (position in Fig. 4) while being interlocked with the slide (“Interlock”) from the first position to the second position.  The entire “Interlock” acts as a slider that slides together with the tray (including 11a and 11b) because it is connected to the tray and slides in and out of the main body together with the tray.
Regarding claim 5, the “interlock” is a structure that moves the platen while being interlocked with movement of the tray in the first orientation or movement in the second orientation (see interlock limitations in claim 1).  As such, the interlock is not limited to only the “Interlock” shown in annotated Fig. 5 above.  Rather, the interlock can also include elements 51-56 that likewise act to move the tray and the platen attached to the tray.  Figs. 1-12 show that the interlock (including “Interlock” in annotated Fig. 5 above and elements 51-56) includes a lever (52) which is located in the casing (2) and which is rotatable to a third position and a fourth position at which a forward end is located in the second orientation as compared with the third position,
wherein the lever (52) is rotated from the third position to the fourth position by allowing the lever (52) to contact the tray (including 11a and 11b) which is moved in the second orientation, and
wherein the slide member (the entire “Interlock” in annotated Fig. 5 above) slides from the first position to the second position by allowing the slide member (the entire “Interlock” in annotated Fig. 5 above) to contact the lever (52) which is rotated from the third position to the fourth position.
 Regarding claim 8, Figs. 1-12 show that the slide member (entire “Interlock” in annotated Fig. 5) includes a guide (upper portion connected to platen 21) which contacts the platen (21) in a sliding process from the first position to the second position and which is configured to guide the platen from the printing position (position in Fig. 2) to the release position (position in Fig. 4).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over JP’698 as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2019/0185281 (Niwata et al.) (hereinafter “Niwata”).  With regard to claim 17, Figs. 1-12 of JP’698 show a roller pair (including 22 and 23) located in the conveying passage (Fig. 2) and configured to nip the sheet (D2) to 72convey the sheet in a conveying orientation directed to the internal space; 
a rotating mechanism (Fig. 4) configured to rotate the platen (21) to the printing position (position in Fig. 2) which is the position provided during the recording of the image on the sheet (D2) by the recording part (including 10) and the release position (position in Fig. 4) at which an end portion in the conveying orientation of the support surface (upper surface) is positioned under the printing position (position in Fig. 2) and a space between the platen (21) and the recording part (including 10) is communicated with the internal space via a gap between the end portion and the roller pair (including 22 and 23); and 
a base member (lower part of element 2 in Fig. 4) which constitutes a lower portion of the casing (2) and which is integrally formed, 
wherein the internal space is located between the sheet conveying passage (Fig. 2) and the opening (12), 
wherein the platen (21) is positioned upstream in the conveying orientation from the roller pair (including 22 and 23) in the conveying passage, 
wherein the base member (lower part of element 2) includes a wall which protrudes upwardly and which extends in a direction intersecting the conveying orientation and an up-down direction, and 
wherein in a case that the platen (21) is located at the release position (position in Fig. 4), the end portion is located upstream in the conveying orientation from the wall, and the end portion is supported by the base member (lower part of element 2) under an upper end of the wall.  JP’698 teaches all of the limitations of claim 17, except for the base member being formed with a resin material, as claimed.
Niwata teaches that it is well-known in the art to form a casing (100) including a base member (101) that is a lower part of the casing from resin material, for the purpose of making the casing strong enough to support the inner components of an image forming device, as shown in Figs. 1 and 2.  See also numbered paragraph [0030].  It would have been obvious to one having ordinary skill in the art before the effective filing date to form the base member from resin, for the purpose of making the casing strong enough to support the inner components of the image forming device of JP’698, as shown in Niwata.
Response to Arguments
4.	Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive.
Applicant argues
Thus, JP '698 only discloses that after inserting the web roll storage cassette 11, the platen 21 is moved vertically by operating lever 56. This does not disclose, teach or suggest that the interlock is configured to move the platen from the printing position to the release position in response to the withdrawal of the tray from the casing or the insertion of the tray into the casing. For at least these reasons, Applicants respectfully contend that Claim 1 and its dependent claims are patentably distinguishable from the references relied upon in the Office Action. 
076376.2823 17/015,685The examiner disagrees with this argument.  In response to amended claim 1, the examiner has clarified what is now considered to be the recited tray, platen and  interlock.  JP’698 teaches an interlock (“Interlock” in annotated Fig. 5 above) which moves the platen (21) while being interlocked with movement of the tray (including 11a and 11b) in the first orientation or movement in the second orientation.  Also, the platen (21) is movable to a printing position (position in Fig. 2) which is a position provided during the recording of the image on the sheet (D2) by the recording part (including 10) and a release position (position in Fig. 4) at which the support surface (upper surface) is located under the printing position (Fig. 2), and the interlock (“Interlock” in annotated Fig. 5 above) is configured to move the platen (21) from the printing position (position in Fig. 2) to the release position (position in Fig. 4) in response to the withdrawal of the tray (including 11a and 11b) from the casing (2) or the insertion of the tray (including 11a and 11b) into the casing (2).  The “Interlock” in annotated Fig. 5 above is connected to the tray (including 11a and 11b) and also connected to the platen 21.  As such, the interlock is configured to move the platen from the printing position to the release position in response to the withdrawal of the tray from the casing or the insertion of the tray into the casing, as claimed.
The rejections of dependent claims 2-8 are also outlined above.
After further consideration of the limitations in independent claim 19, the rejection of independent claim 19 has been withdrawn.  Claim 20 depends from claim 19 and has also been allowed.
Allowable Subject Matter
5.	Claims 19-20 are allowed.  Claims 6-7, 9-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/           Primary Examiner, Art Unit 3653